Title: Jefferson’s Reply to the Representations of Affairs in America by British Newspapers, [before 20 November 1784]
From: Jefferson, Thomas
To: 



[Before 20 Nov. 1784]

I am an officer lately returned from service and residence in the U.S. of America. I have fought and bled for that country because I thought it’s cause just. From the moment of peace to that in which I left it, I have seen it enjoying all the happiness which easy government, order and industry are capable of giving to a people. On my return to my native country what has been my astonishment to find all the public papers of Europe filled with accounts of the anarchy and destractions supposed to exist in that country. I have received serious condolances from all my friends on the bitter fruits of so prosperous a war. These friends I know to be so well disposed towards America that they wished the reverse of what they repeated from the public papers.
I have enquired into the source of all this misinformation and have found it not difficult to be traced. The printers on the Continent have not yet got into the habit of taking the American newspapers. Whatever they retail therefore on the subject of America, they take from the English. If your readers will reflect a moment they will recollect that every unfavourable account which they have seen of the transactions in America has been taken from the English papers only. Nothing is known in Europe of the situation of the U.S. since the acknowlegement of their independance but thro’ the channel of these papers. But these papers have been under the influence of two ruling motives 1. deep-rooted hatred, springing from an unsuccesful attempt to injure; 2. a fear that their island will be depopulated by the emigration of it’s inhabitants to America. Hence no paper comes out without a due charge of paragraphs manufactured by persons employed for that purpose. According to these, America is a scene of continued riot and anarchy. Wearied out with contention, it is on the verge of falling again into the lap of Gr. Br. for repose. It’s citizens are groaning under the oppression of heavy taxes. They are flying for refuge to the frozen regions which still remain subject to G.B. Their assemblies and congresses are become odious, in one paragraph represented as tyrannising  over their constituents and in another as possessing no power or influence at all, &c., &c. The truth is as follows without aggravation or diminution. There was a mutiny of 300 souldiers in Philadelphia soon after the peace; and Congress, thinking the executive of that state did not act with proper energy to suppress and punish it, they left that city in disgust. Yet in this mutiny there neither was blood shed nor a blow struck. There has lately been a riot in Charlestown, occasioned by the feuds between the whigs who had been driven from their country by the British while they possessed it, and the tories who were permitted to remain by the Americans when they recovered it. There were a few instances in other states where individuals disgusted with some articles in the peace undertook to call town meetings, published the resolves of the few citizens whom they could prevail on to meet as if they had been the resolves of the whole town, and endeavored unsuccessfully to engage the people in the execution of their private views. It is beleived that these attempts have not been more than ten or a dozen thro’ the whole 13 states, [and not one of them has been succesful: on the contrary where any illegal act has been committed by the demagogues they have been put under a due course of legal prosecution.] The British when they evacuated New York, having carried off, contrary to the express articles of the treaty of peace, a great deal of property belonging to the citizens of the U.S. and particularly to those of the state of Virginia, amounting as has been said to half a million of pounds sterling, the assembly of that state lately resolved that till satisfaction was made for this, the article respecting British debts ought not to be carried into full execution, submitting nevertheless this their opinion to Congress, and declaring that if they thought otherwise, all laws obstructing the recovery of debts should be immediately repealed. Yet even this was opposed by a respectable minority in their senate who entered a protest against it in strong terms. The protest as it stands in the record follows immediately the resolutions protested against and therefore does not recite them. The English papers publish the protest without the resolutions and thus lead Europe to beleive that the resolutions had definitively decided against the paiment of British debts. Yet nothing is less true. This is a faithful history of the high sounded disturbances of America. Those who have visited that country since the peace will vouch that it is impossible for any governments to be more tranquil and orderly than they are. What were the mutiny of 300 souldiers in Philada., the riot of whigs and tories in Charlestown to the riots  of London [under Ld. G. Gordon, and of London and the country in general in the late elections?] Where is there any country of equal extent with the U.S. in which fewer disturbances have happened in the same space of time? Where has there been an instance of an army disbanded as was that of America without receiving a shilling of the long arrearages due them or even having their accounts settled and yet disbanded peaceably? Instead of resorting as is too often the case with disbanded armies to beggary or robbery for a livelihood they returned every man to his home and resumed his axe and spade; and it is a fact as true as it is singular that on the disbanding of an army of 30,000 men in America there have been but two or three instances of any of those who composed it being brought to the bar of justice as criminals; and that you may travel from one end to the other of the continent without seeing a beggar. With respect to the people their confidence in their rulers in general is what common sense will tell us it must be, where they are of their own choice annually, unbribed by money, undebauched by feasting, and drunkenness. It would be difficult to find one man among them who would not consider a return under the dominion of Gr. Br. as the greatest of all possible miseries. Their taxes are light, as they should be with a people so lately wasted in the most cruel manner by war. They pay in proportion to their property from one half to one and a half per cent annually on it’s whole value as estimated by their neighbors, the different states requiring more or less as they have been less or more ravaged by their enemies. Where any other taxes are imposed they are very trifling and are calculated cheifly to bring merchants into contribution with the farmers.
Against their emigration [to the remaining British dominions] the superior rigor of their climate, the inferiority of their soil, the nature of their governments and their being actually inhabited by their most mortal enemies the tory refugees, will be an eternal security. During the course of the war the English papers were constantly filled with accounts of their great victories, their armies were daily gaining. Yet Europe saw that they were daily losing ground in America, and formed it’s idea of the truth not from what it heard but from what it saw. They wisely considered an enlargement of territory on the one side and contraction of it on the other as the best indication on which side victory really was. It is hoped that Europe will be as wise and as just now; that they will not consider the fabricated papers of England as any evidence of truth; but that they will continue to judge of causes from effects  If the distractions of America were what these papers pretend, some great facts would burst out and lay their miseries open to the eyes of all the world: no such effects appear; therefore no such causes exist. If any such existed they would appear in the American newspapers which are as free as any on earth, but none such can be found in them. These are the testimonials to which I appeal for beleif. To bring more home to every reader the reliance which may be put on the English papers let him examine, if a Frenchman, what account they give of the affairs of France, if a Dutchman, what of the United Netherlds.; if an Irishman, what of Ireland, &c. If he finds that those of his own country with which he happens to be acquainted are wickedly misrepresented, let him consider how much more likely to be so are those of a nation so hated as America. America was the great pillar on which British glory was raised; America has been the instrument for levelling that glory with the dust. A little ill humour therefore might have found excuse in our commiseration; but an apostasy from truth, under whatever misfortunes, calls up feelings of a very different order.
